IN THE COURT OF APPEALS OF IOWA

                                     No. 18-1993
                               Filed January 23, 2019


IN THE INTEREST OF M.H.,
Minor Child,

J.O., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Mary L. Timko,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights. AFFIRMED.




       John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Theresa Rachel of Fankhauser Rachel, PLC, Sioux City, guardian ad litem

for minor child.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                         2


MULLINS, Judge.

       A mother appeals the termination of her parental rights to her minor child

pursuant to Iowa Code section 232.116(1)(f) and (l) (2018). Her argument on

appeal is limited to her statements of disagreement with the juvenile court’s

conclusions “that the child cannot be returned to the custody of the mother as

provided in section 232.102” and her “prognosis indicates that the child will not be

able to be returned to the custody of the [mother] within a reasonable period of

time considering the child’s age and need for a permanent home.” See Iowa Code

§ 232.116(1)(f)(4), (l)(3). The mother provides no facts, argument, or analysis in

support of her statements of disagreement. Her failure to do so waives error. See

Iowa R. App. P. 6.903(2)(g)(3); see also In re C.B., 611 N.W.2d 489, 492 (Iowa

2000) (“A broad, all encompassing argument is insufficient to identify error in cases

of de novo review.”); Hyler v. Garner, 548 N.W.2d 864, 876 (Iowa 1996) (“[W]e will

not speculate on the arguments [a party] might have made and then search for

legal authority and comb the record for facts to support such arguments.”); Inghram

v. Dairyland Mut. Ins. Co., 215 N.W.2d 239, 240 (Iowa 1974) (“To reach the merits

of this case would require us to assume a partisan role and undertake the

appellant’s research and advocacy. This role is one we refuse to assume.”).

Although we acknowledge termination-of-parental-rights appeals are expedited

and the opportunity for briefing is abbreviated, see generally Iowa R. App. P. 6.201,

the mother’s position is not adequately formulated to facilitate our review.

Consequently, we affirm the termination of her parental rights.

       AFFIRMED.